DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of species 4 (Fig. 7): Claims 1-12 without traverse in the reply filed on July 12, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Horne (US 2008/0163922 A1) in view of Repetto (EP 1178343 A2) and Ricks (US 2010/0309569 A1).
Regarding Claims 1 and 12, with reference to Fig. 2B, Horne discloses a double point focusing solar energy collection apparatus, comprising: a heat collector comprising a primary concentrator (10) and a heat collection tube (see at least 132, 134), wherein the primary concentrator has a focus point (see Fig. 1); a secondary concentrator (14) having a focus point (see again Fig. 1, see para. 0045: “The substantially parabolic surface 12 is shaped to focus axially collimated sun rays to a focus point co-planar to its rim 20. This focal point is coincident with the virtual focal point of a generally hyperbolic specular surface 16 of the secondary mirror 14. Specular surface 16 is constructed and positioned to concentrate the solar energy that it receives from the primary mirror surface 12 and concentrate it onto an annular area at one end of an optical concentrator 18.”); and a bracket (see F, see also para. 0049: “The primary and secondary mirrors 10, 14 are supported by a common frame F to which the primary mirror 10 is connected by plates 86, 88 and a series of fasteners (not shown). This frame F includes an axially extending post P which is coincident with a common center line axis of the two mirrors 12, 16.”) supporting the primary concentrator (10), the heat collection tube (see 132, 134), and the secondary concentrator (14), wherein the heat collection tube (132, 134) is located between the primary concentrator (10) and the secondary concentrator (14) and is located on focus points of the secondary concentrator and the primary concentrator (see the embodiment of Fig. 22; heat collection tube 132/134 is located at both the focus points of the secondary concentrator, see 18, and the primary concentrator as it traverses secondary concentrator 14); further comprising a solar energy tracking device (see at least the Abstract: “A sun sensor that allows accurate solar tracking to keep mirror system aligned with the sun.”).

    PNG
    media_image1.png
    662
    1071
    media_image1.png
    Greyscale
 
Horne does not disclose wherein the primary concentrator is a Fresnel reflector, and the secondary concentrator is a Fresnel reflector; wherein the primary concentrator is a circular Fresnel reflector, and the secondary concentrator is a circular Fresnel reflector.
Repetto teaches an assembly of Fresnel mirrors for reflecting electromagnetic energy wherein the primary concentrator (14) is a Fresnel reflector, and the secondary concentrator (16) is a Fresnel reflector.

    PNG
    media_image2.png
    339
    801
    media_image2.png
    Greyscale

Ricks teaches wherein a concentrator is a circular Fresnel reflector (20 and Figs. 1a and 1b; see also para. 0001: “The invention relates to a Fresnel mirror for the directed reflection of light, in particular of sunlight…”).

    PNG
    media_image3.png
    483
    1366
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Horne wherein the primary concentrator is a Fresnel reflector, and the secondary concentrator is a Fresnel reflector; wherein the primary concentrator is a circular Fresnel reflector, and the secondary concentrator is a circular Fresnel reflector as taught and/or suggested by the combined teachings of Repetto and Ricks, since all of the references teach electromagnetic energy concentrators, it would have been obvious to one skilled in the art to substitute Horne’s concentrators with the Fresnel concentrators taught by Repetto and Ricks to achieve the predictable result of concentrating solar energy in a double point focusing solar energy collection apparatus. Furthermore, the use of relatively flat Fresnel concentrators provides a benefit or advantage in the sense that they are less susceptible to pressure gradients and/or forces generated by wind when compared to parabolic or spherical concentrators due to the inherent curvature of parabolic or spherical concentrators, thus minimizing the cost and complexity associated with the more robust support structure needed to resist wind induced pressure gradients and/or forces when using parabolic or spherical concentrators.
Regarding Claims 2 and 3, Horne in view of Repetto and Ricks does not explicitly disclose wherein the heat collection tube is ellipsoidal, spherical or square.
Nonetheless, it would have been an obvious matter of design choice to modify Horne wherein the heat collection tube is ellipsoidal, spherical or square, since applicant has not disclosed that the particular shape of said heat collection tube solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with various tubular shapes.
Claim(s) 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horne in view of Repetto and Ricks as applied to the parent claim above, and further in view of Krampe (DE 102010036393 A1).
Regarding Claims 4-11, Horne in view of Repetto and Ricks does not disclose wherein the heat collection tube is a vacuum tube comprising an outer tube and an inner tube, an interval between the outer tube and the inner tube is vacuum, and the inner tube carries an energy absorbing medium; wherein both the outer tube and the inner tube are transparent; wherein the inner tube is made of glass, polymethyl methacrylate (PMMA), or polycarbonate (PC); wherein the outer tube is made of glass, polymethyl methacrylate (PMMA), or polycarbonate (PC).
Krampe teaches a solar energy collection apparatus wherein the heat collection tube is a vacuum tube comprising an outer tube and an inner tube (14), an interval between the outer tube and the inner tube is vacuum (i.e. “the double-walled vacuum glass tube 14”), and the inner tube carries an energy absorbing medium (see cooling pipe system 26); wherein both the outer tube and the inner tube are transparent (“The thermal fraction is generated in the transparent tube, preferably in a double-walled evacuated glass tube. The sunlight penetrates the glass tube and heats the heat-dissipating component with which the photovoltaic thin-film is in heat-transmitting, preferably heat-conducting, contact.”); wherein the inner and outer tube is made of glass (“the double-walled vacuum glass tube 14”). 

    PNG
    media_image4.png
    490
    1099
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Horne in view of Repetto and Ricks wherein the heat collection tube is a vacuum tube comprising an outer tube and an inner tube, an interval between the outer tube and the inner tube is vacuum, and the inner tube carries an energy absorbing medium; wherein both the outer tube and the inner tube are transparent; wherein the inner tube is made of glass, polymethyl methacrylate (PMMA), or polycarbonate (PC); wherein the outer tube is made of glass, polymethyl methacrylate (PMMA), or polycarbonate (PC) as taught and/or suggested by Krampe, since both Horne and Krampe teach heat collection tubes, it would have been obvious to one skilled in the art to substitute one heat collection tube for the other to achieve the predictable result of absorbing concentrated solar energy for heating a fluid and simultaneously cooling a photovoltaic/solar-cell device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799